933 F.2d 1007
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CSX TRANSPORTATION, INC., a corporation, Plaintiff-Appellee,v.Cheryl Lynn MAY, Charles G. May, Charles G. May, as partnertrading and doing business under the name of C & GTrucking Company, Inc., Defendants-Appellants,Glenn David May, Glenn David May, as partner trading anddoing business under the name of C & G TruckingCompany, Inc., Defendants.
No. 91-5204.
United States Court of Appeals, Sixth Circuit.
May 21, 1991.

Before ALAN E. NORRIS and SUHRHEINRICH, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
The defendants appeal the district court's order of January 8, 1991, awarding attorney fees to the plaintiff in this diversity trespass action.  The notice of appeal was filed on February 8, 1991.


2
Because the notice of appeal was not filed within thirty (30) days of the district court's order as provided in Rule 4(a)(1), Fed.R.App.P., the clerk of this court entered an order on March 4, 1991, directing the defendants to show cause why their appeal should not be dismissed as untimely filed.  The defendants have not responded to the show cause order.


3
Compliance with the time limits of Rule 4(a)(1) is mandatory and jurisdictional.    Budinich v. Becton Dickinson & Co., 486 U.S. 196, 203 (1988).  The defendants not having shown their notice of appeal was timely filed or that they applied for or received an extension of time in which to file such notice under Rule 4(a)(5), Fed.R.App.P., we are without jurisdiction in this appeal.


4
It therefore is ORDERED that this appeal is dismissed sua sponte for lack of appellate jurisdiction.  Rule 9(a), Rules of the Sixth Circuit.